DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 12/3/18. It is noted, however, that Applicant has not filed a certified copy of the KR10-2018-0153762 application as required by 37 CFR 1.55.

Election/Restrictions
Newly submitted claims 19 – 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions I (claims 1 – 8 and 10 – 17) and II (claims 19 – 22) are directed to related systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.
For example, Invention I recites, “wherein the housing is sectioned into a first housing defining the first space and a second housing defining the second space, the first housing being disposed to cover a first end of the EGR cooler assembly”, whereas invention II recites, “wherein an inside of the housing is sectioned by a partition into a first space in which an end part of the EGR cooler is inserted and a second space in contact with the filter unit such that the end part of the EGR cooler is covered by the housing and exhaust gas in the first space contacts with an outer surface of the end part of the EGR cooler”. Each invention can be designed without the feature of the other.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 19 – 22 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Applicant argues that the subject matter of claims 9 and 18 is allowable, even without the limitations of the intervening claims that were previously indicated as allowable. However, no discussion of these features is provided. Examiner respectfully disagrees. As set forth in the rejections below, these limitations are present in the cited art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 8 and 10 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 1, the limitation, “An exhaust gas recirculation (EGR) cooler assembly … comprising: … a first housing … the first housing being disposed to cover a first end of the EGR cooler assembly” is unclear. Specifically, it is not understood how a part of a device can be covering the device itself. Examiner considers that the claim may be meant to read as follows: “An exhaust gas recirculation (EGR) cooler assembly … comprising: … a first housing … the first housing being disposed to cover a first end of the EGR cooler 
In re claim 10, the limitation, “the EGR cooler assembly” lacks antecedent basis. As best understood, this refers to the previously recited “EGR cooler”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1)/103 as being unpatentable over Paas (US 5,785,030) [in view of [Peng (CN 204060978 U) and/or Biener et al. (DE 10 2009 058 609 A1) and/or Genoist et al. (EP 2 273 095 A1)]].
In re claim 1, Paas discloses an exhaust gas recirculation (EGR) cooler assembly (fig 1: 18, 20; figs 2, 3) in which heat exchange is performed between cooling fluid and exhaust gas, the EGR cooler assembly comprising:
an EGR cooler (18; in particular 58, 60, 62) in which cooling fluid can flow; and 
a diesel particulate filter (DPF) (20; col 3, ln 20 – 24) including a housing (54, 56, 82; as can be seen in figs 2 and 3, component 56 connects the components 54 and 82) accommodating the EGR cooler and a filter unit for post-treatment of the exhaust gas;
wherein an inside of the housing is sectioned by a partition (portion of 82 having opening 84) into a first space (fig 2) in which the EGR cooler is inserted and a second space (fig 3) in contact with the filter unit; and 
wherein the partition has a flow hole (84) formed thereon in order to allow the exhaust gas to flow to the EGR cooler*; 
wherein the housing is sectioned into a first housing (54, 56) defining the first space and a second housing (82) defining the second space, the first housing being disposed to cover a first end of the EGR cooler assembly (the cover 54/56 covers the entire EGR cooler subassembly (58, 60, 62) including at least its end at the right of fig 2).
*Regarding the limitation, “in order to allow the exhaust gas to flow to the EGR cooler”, it is noted that the EGR cooler of Paas is arranged upstream of the filter.
However, this limitation comprises functional language and has been given patentable weight only in how it materially alters or adds structure to the apparatus of the claims. See MPEP 2114. The prior art need only be able to perform these functions in order to anticipate the claimed invention. It is clear that the system of Paas could be operated in the claimed manner if desired.
Alternatively, claim 1 is rejected under 35 USC 103, as follows: It would have been obvious to one of ordinary skill in the art to modify the system of Paas by reversing the order of the cooler and filter in the exhaust gas flow direction, as it is known to configure an EGR cooler downstream of a filter, for example, to prevent particle accumulation in the cooler. This is known even in combined EGR cooler / filter assembles. As evidence, the following references are presented: Peng (fig 1: EGR cooler 1, filter 2), Biener (fig 1: EGR cooler 6, filter 4), and Genoist (fig 1B: EGR cooler 11, filter 1; fig 6: filter 5.2).

Claims 1 – 4 and 10 – 13 are rejected under 35 U.S.C. 102(a)(1)/103 as being unpatentable over Ohrem et al. (US 2017/0248050) in view of [Peng (CN 204060978 U) and/or Biener et al. (DE 10 2009 058 609 A1) and/or Genoist et al. (EP 2 273 095 A1)].
In re claim 1, Ohrem discloses an exhaust gas recirculation (EGR) cooler assembly (title) in which heat exchange is performed between cooling fluid and exhaust gas, the EGR cooler assembly comprising:
an EGR cooler (fig 1; in particular the fins 12 and interior portion of 10) in which cooling fluid can flow (via 7, 8); and 
a diesel particulate filter (DPF) including a housing accommodating the EGR cooler and a filter unit for post-treatment of the exhaust gas [0008];
(Ohrem discloses that the device is made round for connection to a DPF. This structural feature suggests a direct connection to the DPF. Accordingly, the combined housing of the DPF and EGR cooler corresponds to the recited housing.)
wherein an inside of the housing is sectioned by a partition (components between EGR cooler and filter such as funnel 2, seen in fig 5A) into a first space in which the EGR cooler is inserted and a second space in contact with the filter unit; 
wherein the partition has a flow hole (path through partition components) formed thereon in order to allow the exhaust gas to flow to the EGR cooler; and
wherein the housing is sectioned into a first housing (portion surrounding EGR cooler) defining the first space and a second housing (portion surrounding DPF filter) defining the second space, the first housing being disposed to cover a first end of the EGR cooler assembly (the portion surrounding the EGR cooler covers the entire EGR cooler subassembly (fins 12 and interior portion of 10) including at least its right and left ends as seen in fig 5A).
*Regarding the limitation, “in order to allow the exhaust gas to flow to the EGR cooler”, it is noted that Ohrem is silent as to whether the filter is located upstream or downstream of the EGR cooler. However, this limitation is addressed substantially identically as above (rejection of claim 1 including Paas).
In re claim 2, Ohrem discloses wherein the partition is provided with a valve (fig 5A: 23) for controlling flow of the exhaust gas. 
In re claim 3, Ohrem discloses wherein the EGR cooler assembly is configured so that when the valve is opened the exhaust gas introduced from the DPF contacts an outer surface of the EGR cooler inserted in the first space (fig 2: at least some portions of the outer surface of 10, as seen in fig 2).
In re claim 4, Ohrem discloses wherein the EGR cooler assembly is configured so that when the valve is closed the exhaust gas introduced from the DPF flows into the EGR cooler and is lowered in temperature by the cooling fluid (as seen in fig 5A, in the closed position, the valve only partially blocks entry through the EGR cooler). 
In re claim 10, see above (In re claim 1).
Additionally, Ohrem discloses the use of the exhaust gas recirculation (EGR) cooler assembly in a vehicle engine (claim 13).
In re claim 11, see above (In re claim 2).
In re claim 12, see above (In re claim 3).
In re claim 13, see above (In re claim 4).

Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paas (US 5,785,030) in view of [Peng (CN 204060978 U) and/or Biener et al. (DE 10 2009 058 609 A1) and/or Genoist et al. (EP 2 273 095 A1)].
In re claim 10, see above (In re claim 1).
Additionally, it is well known to incorporate such systems in vehicle engine systems, and thus would have been obvious to one of ordinary skill in the art to do with the proposed system.

Allowable Subject Matter
Claims 5 – 8 and 14 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
It is noted that Biener discloses wherein such an outlet is sectioned (path from 6 to 80 and path from 6 to 90), but lacks wherein it is the partition that sections the outlet.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747